ORIGINAL                                                         11/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                                 Case Number: DA 21-0425


                                          DA 21-0425


 JAY DONALD WITKOWSKI,                                               NOV 2 2 722
                                                                    Bow   r
              Petitioner and Appellant.                        C.
                                                                          •   (1.3 4,....)(II;yrq.,1
                                                                                                       urt




       v.                                                           ORDER

 STATE OF MONTANA,

             Respondent and Appellee.



       Before this Court are Jay Donald Witkowski's Motion to Withdraw Guilty Plea and
to Dismiss the Charges and the response, filed by the State of Montana.
       Witkowski moves this Court to withdraw his guilty plea because he has and is
"being denied access to evidence the State used against [him]." He puts forth that he has
been denied a copy of the surveillance video from Valley County Jail, the day of the
attempted escape in August 2017. He states that he has never seen the video and denial of
this "evidence" violates his due process.
      The State responds that Witkowski's motion is not properly before this Court. The
State points out that, pursuant to § 46-16-105(2), MCA, Witkowski must seek a withdrawal
of his guilty plea in the District Court and within one year from when the conviction
becomes final. The State adds that his conviction became final on April 23, 2019. The
State also summarizes the facts found in the affidavit conceming Witkowski's charges of
escape and aggravated kidnapping of a jail employee.          The State concludes that
Witkowski's motion should be denied without consideration.
       We agree with the State. Witkowski's relief is not with this Court and not by this
motion. Therefore,
      IT IS ORDERED that Witkowski's Motion to Withdraw the Guilty Plea and to
Dismiss the Charges is DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Jay Donald Witkowski personally.
             DATED this W I- day of November, 2022.
                                                For the Court,




                                                              Chief Justice




                                            2